Exhibit 10.1
 

Execution Version
COOPERATION AGREEMENT
This COOPERATION AGREEMENT (this “Agreement”) is made and entered into as of
April 21, 2017, among Fred’s, Inc., a Tennessee corporation (the “Company”), on
the one hand, and Alden Global Capital LLC, a Delaware limited liability
company, Strategic Investment Opportunities LLC, a Delaware limited liability
company, and Heath B. Freeman (collectively, “Alden”), on the other hand. The
Company and Alden are each referred to herein as a “Party” and collectively, as
the “Parties.”
RECITALS
WHEREAS, the Company and Alden have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;
WHEREAS, as of the date hereof, Alden, including its Affiliates and Associates,
beneficially owns, in the aggregate, 9,275,000 shares of Class A voting, no par
value common stock (“Common Stock”), or approximately 24.4% of the Common Stock
issued and outstanding on the date hereof (“Alden’s Ownership”, which defined
term as used herein shall refer to shares of Common Stock beneficially owned by
Alden and its Affiliates and Associates);
WHEREAS, the Company and Alden have determined to come to an agreement with
respect to the composition of the Board of Directors of the Company (the
“Board”) and certain other matters, as provided in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:
1.            Board Composition and Related Matters.
(a)            The Company agrees that the Board and all applicable committees
of the Board shall take all necessary actions, effective immediately following
the execution of this Agreement, to expand the Board to 13 members and to
appoint Steven B. Rossi and Timothy Barton (the “Independent Designee” and,
together with Mr. Rossi, the “Alden Designees”) to the Board.  The Company
agrees that upon the conclusion of the 2017 annual meeting of stockholders (the
“2017 Annual Meeting”), and subject only to Sections 1(e) and 1(f) below, the
Board shall consist of 9 directors, including the Alden Designees.
(b)            No later than immediately following the execution of this
Agreement, the Board and all applicable committees of the Board shall take all
necessary actions to combine the Governance Committee of the Board and the
Nominating Committee of the Board into the Nominating and Governance Committee
of the Board (the “Nominating and Governance Committee”) and shall not seek to
separate the Nominating and Governance Committee during the time period starting
on the date hereof and ending on the Termination Date (the “Cooperation
Period”).  Effective upon the execution of this Agreement, the Board shall
appoint each of the Alden Designees to each of the Nominating and Governance
Committee and Compensation Committee.  In addition, the Company agrees that the
Board and all applicable committees of the Board shall take all necessary
actions, effective immediately following the execution of this Agreement, to (i)
reconstitute the Nominating and Governance Committee to comprise four directors,
including each of the two Alden Designees; and (ii) reconstitute the
Compensation Committee to comprise four directors, including each of the two
Alden Designees. As promptly as practicable following the execution of this
Agreement, but in any event no later than three Business Days following the
execution of this Agreement, the Board shall determine the director who shall be
chairman of the Nominating and Governance Committee; the Board shall determine
one of the Alden Designees who shall be the chairman of the Compensation
Committee; and the Board shall take all necessary actions to appoint such
individuals as chairman of the respective committee.  In the event that either
the Nominating and Governance Committee or the Compensation Committee is unable
to reach a majority resolution on any matter under consideration by such
committee, then the chairman of such committee shall submit such matter to the
members of the Board who are “independent” pursuant to the NASDAQ rules for
consideration, in which case only directors who are qualified and eligible to
have been members of the committee in question are permitted to vote on such
matter; provided, however, if the chairman does not submit such matter to the
independent members for consideration within five Business Days following a
request for such submission by a member of such committee, such member of such
committee shall be entitled to submit such matter to the independent members for
consideration.

--------------------------------------------------------------------------------

(c)            During the Cooperation Period, the Board shall (i) nominate each
of the Alden Designees for election to the Board at each Stockholder Meeting at
which directors are to be elected; and (ii) cause the Company to file a
definitive proxy statement in respect of each Stockholder Meeting at which
directors are to be elected and recommend that the Company’s stockholders vote
directly or by proxy in favor of, and otherwise use reasonable best efforts to
cause, the election of each of the Alden Designees.
(d)            During the Cooperation Period, in the event that either Alden
Designee (or any Replacement Designee (as defined below)) ceases to be a
director for any reason (other than pursuant to Section 1(f) below), and at such
time Alden’s Ownership is at least the lesser of 10% of the Company’s then
outstanding Common Stock and 3,798,662 shares of Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments) (the “10% Ownership Threshold”), Alden shall be entitled to
designate, for consideration by the Nominating and Governance Committee, a
candidate for replacement for such Alden Designee (such replacement, a
“Replacement Designee”) in accordance with the process set forth in this Section
1(d).  During the Cooperation Period, in the event that an Alden Designee ceases
to be a director for any reason (other than pursuant to Section 1(f) below), and
at such time Alden’s Ownership is at least the lesser of 5% of the Company’s
then outstanding Common Stock and 1,899,331 shares of Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments) (the “5% Ownership Threshold”), and below the 10% Ownership
Threshold, Alden shall be entitled to designate, for consideration by the
Nominating and Governance Committee, a Replacement Designee in accordance with
the process set forth in this Section 1(d); provided, however, that Alden shall
have the foregoing replacement right only if the Alden Designee who ceased to be
a director was the only Alden Designee on the Board. Any Replacement Designee
must (A) qualify as “independent” pursuant to the NASDAQ rules, (B) have served
for at least one year (either currently or at some time previously) as a
director or executive officer of a private or public company with at least $750
million in annual sales, and (C) solely with respect to any Replacement Designee
for the Independent Designee (and any Replacement Designee thereof), be
independent of Alden and its Affiliates and Associates (for the avoidance of
doubt, the nomination by Alden of such person to serve on the board of any other
company shall not (in and of itself) cause such person to not be deemed
independent of Alden) (clauses (A)–(C) the “Director Criteria”).  With respect
to any Replacement Designee, Alden shall have the right to propose a Replacement
Designee who satisfies the Director Criteria for consideration and acceptance by
the Nominating and Governance Committee (such acceptance not to be unreasonably
withheld).  Any Replacement Designee proposed by Alden shall not be a candidate
previously presented by Alden to the Company for consideration as a director
(whether prior to the date hereof or hereafter) and whom the Company refused to
accept. The Nominating and Governance Committee shall consider such candidate
submitted by Alden within five Business Days after a completed D&O questionnaire
has been received by the Nominating and Governance Committee with respect to
such candidate (the form of questionnaire shall be delivered to the Replacement
Designee promptly following his or her designation by Alden). In the event the
Nominating and Governance Committee does not accept the person recommended by
Alden as the first Replacement Designee, Alden shall submit to the Board two
additional candidates who satisfy the Director Criteria.  Among such two
additional candidates submitted by Alden, the Nominating and Governance
Committee shall choose one candidate as the Replacement Designee within five
Business Days after a completed D&O questionnaire has been received by the
Nominating and Governance Committee with respect to each such candidate (the
form of questionnaire shall be delivered to the Replacement Designee(s) within
five Business Days following their designation by Alden).  The Board shall
appoint such candidate approved by the Nominating and Governance Committee
within five Business Days. Upon a Replacement Designee’s appointment to the
Board, the Board and the Nominating and Governance Committee shall take all
necessary actions to appoint such Replacement Designee to the Nominating and
Governance Committee and the Compensation Committee. Unless a clear, contrary
interpretation applies, each reference herein to an “Alden Designee” shall
include a reference to any Replacement Designee with respect thereto.
2

--------------------------------------------------------------------------------

(e)            The size of the Board shall be no more than 9 directors following
the end of the 2017 Annual Meeting until the Termination Date; provided,
however, the Board size may be increased to 11 directors only in order to
accommodate one additional director approved by the Board and one additional
director designated by Alden (so long as Alden satisfies the 10% Ownership
Threshold at such time) (the “Additional Alden Designee”).  The Additional Alden
Designee shall satisfy the Director Criteria and be submitted by Alden for
consideration and acceptance by the Nominating and Governance Committee (such
acceptance not to be unreasonably withheld). Any Additional Alden Designee
proposed by Alden shall not be a candidate previously presented by Alden to the
Company for consideration as a director (whether prior to the date hereof or
hereafter) and whom the Company refused to accept.  The Nominating and
Governance Committee shall consider such additional candidate within five
Business Days after a completed D&O questionnaire has been received by the
Nominating and Governance Committee with respect to such candidate (the form of
questionnaire shall be delivered to the Additional Alden Designee promptly
following his or her designation by Alden). In the event the Nominating and
Governance Committee does not accept the person recommended by Alden as the
Additional Alden Designee, Alden shall submit to the Board two additional
candidates who satisfy the Director Criteria.  Among such two candidates
submitted by Alden, the Nominating and Governance Committee shall choose one
candidate as the Additional Alden Designee within five Business Days after a
completed D&O questionnaire has been received by the Nominating and Governance
Committee with respect to each such candidate (the form of questionnaire shall
be delivered to the Additional Alden Designee(s) within five Business Days
following their designation by Alden).  The Board shall appoint such candidate
approved by the Nominating and Governance Committee within five Business Days.
Unless a clear, contrary interpretation applies, each reference herein to an
“Alden Designee” shall include a reference to any Additional Alden Designee with
respect thereto.  During the Cooperation Period, in the event that an Additional
Alden Designee ceases to be a director for any reason (other than pursuant to
Section 1(f) below), and at such time Alden’s Ownership satisfies the 5%
Ownership Threshold, Alden shall be entitled to designate a Replacement Designee
for such Additional Alden Designee in accordance with the process set forth in
this Section 1(e).
3

--------------------------------------------------------------------------------

(f)            In the event Alden’s Ownership fails to satisfy the 10% Ownership
Threshold at any time prior to the Termination Date, Alden shall designate one
Alden Designee who shall immediately resign from the Board and all committees
thereof (unless there is only one Alden Designee on the Board at such time).  In
the event Alden’s Ownership fails to satisfy the 5% Ownership Threshold at any
time prior to the Termination Date, the second Alden Designee and any Additional
Alden Designee shall immediately resign from the Board and all committees
thereof.  Prior to appointment to the Board, each Alden Designee and any
Replacement Designee or Additional Alden Designee, as applicable, shall execute
an irrevocable resignation as director in the form attached hereto as Exhibit A.
(g)            The Company shall hold the 2017 Annual Meeting no later than June
15, 2017.  The Company shall hold the 2019 annual meeting of stockholders (the
“2019 Annual Meeting”) within 60 days following the release of the Company’s
financial results for the fiscal year ended in calendar year 2019, and in no
event no later than May 31, 2019.
2.            Voting.
(a)            During the Cooperation Period, Alden agrees that it will appear
in person or by proxy at each Stockholder Meeting and vote all shares of Common
Stock beneficially owned by Alden at such Stockholder Meeting in accordance with
the Board’s recommendations with respect to (A) each election of directors and
any removal of directors, (B) the ratification of the appointment of the
Company’s independent registered public accounting firm, (C) the Company’s
“say-on-pay” proposal and (D) any other proposal to be submitted to the
stockholders of the Company; provided, however, that in the event that both
Institutional Shareholder Services Inc. (“ISS”) and Glass Lewis & Co., LLC
(“Glass Lewis”) recommend otherwise with respect to the Company’s “say-on-pay”
proposal or any other Company proposal or stockholder proposal (other than
proposals relating to the election of directors), Alden shall be permitted to
vote in accordance with the ISS and Glass Lewis recommendations; provided;
further, that Alden shall be permitted to vote in its discretion on any proposal
of the Company at any Stockholder Meeting in respect of any Extraordinary
Transaction or any Equity Issuance (other than a Compensation Equity Issuance);
provided, further, that with respect to any proposal of the Company at any
Stockholder Meeting in respect of a Compensation Equity Issuance, (A) if either
ISS or Glass Lewis recommend in favor of such Compensation Equity Issuance,
Alden shall vote in accordance with the Board’s recommendations, and (B) if both
ISS and Glass Lewis recommend otherwise with respect to such Compensation Equity
Issuance, Alden shall be permitted to vote in its discretion.
4

--------------------------------------------------------------------------------

(b)            During the Cooperation Period, Alden shall not execute any proxy
card, consent, consent revocation or voting instruction form in respect of any
Stockholder Meeting other than the proxy card and related voting instruction
form being solicited by or on behalf of the Board. Alden agrees that it shall
not, and that it shall not permit any of its Affiliates and Associates to,
directly or indirectly, take any action inconsistent with this Section 2;
provided, however, nothing in this Section 2(b) shall be deemed to prevent Alden
from voting all shares of Common Stock beneficially owned by Alden as expressly
permitted under Section 2(a).
3.            Standstill.  During the Cooperation Period, without the prior
written consent of the Board, Alden shall not, and shall cause its Affiliates
and Associates under its control not to, directly or indirectly:
(a)           (i) nominate, give notice of an intent to nominate, or recommend
for nomination a person for election at any Stockholder Meeting at which
directors of the Board are to be elected; (ii) initiate, encourage or
participate in any solicitation of proxies in respect of any election contest
with respect to the Company’s directors; (iii) submit any stockholder proposal
for consideration at, or bring any other business before, any Stockholder
Meeting; (iv) initiate, encourage or participate in any solicitation of proxies
in respect of any stockholder proposal for consideration at, or bring any other
business before, any Stockholder Meeting; (v) initiate, encourage or participate
in any “withhold” or similar campaign with respect to any Stockholder Meeting or
any solicitation of written consents of stockholders; or (vi) request, or
initiate, encourage or participate in any request to call, a special meeting of
the Company’s stockholders; provided, however, that from and after November 15,
2018, nothing in this Agreement shall prevent Alden or its Affiliates or
Associates from taking actions in furtherance of identifying director candidates
in connection with the 2019 Annual Meeting or any Shareholder Requested Special
Meeting scheduled to be held following the Termination Date, so long as such
actions do not create a public disclosure obligation for Alden or the Company
and are undertaken on a basis reasonably designed to be confidential and in
accordance in all material respects with Alden’s normal practices in the
circumstances;
(b)            (i) acquire, offer or propose to acquire, or agree to acquire,
directly or indirectly, whether by purchase, tender or exchange offer, through
the acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any voting securities of the
Company or any voting rights decoupled from the underlying voting securities of
the Company; provided, however, that Alden and its Affiliates and Associates
shall be permitted to acquire additional shares of Common Stock in accordance
with Section 5(g); or (ii) knowingly sell, offer or agree to sell through swap
or hedging transactions or otherwise, the voting securities of the Company or
any voting rights decoupled from the underlying voting securities held by Alden
or its Affiliates or Associates to any filer of a Schedule 13D in respect of the
Company or any stockholder of the Company who has an ownership interest of 5.0%
or more of the then-outstanding shares of Common Stock at the time of such sale,
offer or agreement (except for Schedule 13G filers that are mutual funds,
pension funds or index funds with no known history of activism);
5

--------------------------------------------------------------------------------

(c)            form, join or in any way participate in any group with respect to
any voting securities of the Company in connection with any election or removal
contest with respect to the Company’s directors or any stockholder proposal or
other business brought before any Stockholder Meeting; provided, however, that
nothing herein shall limit the ability of an Affiliate of Alden to join Alden’s
13(d) “group” following the execution of this Agreement, so long as any such
Affiliate agrees to be bound by the terms and conditions of this Agreement;
(d)            deposit any Company voting securities in any voting trust or
subject any Company voting securities to any arrangement or agreement with
respect to the voting thereof;
(e)            seek, alone or in concert with others, to amend any provision of
the Company’s charter or bylaws; provided, however, that nothing herein shall be
deemed to restrict the ability of any Alden Designee to privately propose any
changes he deems appropriate in accordance with his fiduciary duties as a
director of the Company;
(f)            demand an inspection of the Company’s books and records;
(g)            (i) make any offer or proposal (with or without conditions) with
respect to any merger, acquisition, recapitalization, restructuring, disposition
or other business combination involving Alden or its Affiliates or Associates
and the Company, (ii) solicit a Third Party to make an offer or proposal (with
or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or publicly encourage, initiate or support any Third
Party in making such an offer or proposal, or (iii) publicly comment on any
Third Party proposal regarding any merger, acquisition, recapitalization,
restructuring, disposition, or other business combination with respect to the
Company by such Third Party prior to such proposal becoming public;
(h)            enter into any negotiations, agreements or understandings with
any Third Party with respect to the foregoing, or encourage or seek to persuade
any Third Party to take any action with respect to any of the foregoing, or
otherwise take or cause any action materially inconsistent with any of the
foregoing; or
(i)            take any action challenging the validity or enforceability of
this Section 3 or this Agreement, or publicly make or in any way advance
publicly any request or proposal that the Company or Board amend, modify or
waive any provision of this Agreement.
Nothing in this Section 3 shall be deemed to limit the ability of any Alden
Designee to exercise his fiduciary duties under law solely in his capacity as a
director of the Company and in a manner consistent with his obligations under
this Agreement.  Notwithstanding anything in this Section 3 to the contrary, in
respect of any stockholder vote on a proposal of the Company in respect of any
Equity Issuance (other than any Pro Rata Equity Issuance), Alden shall be
permitted to issue a one-time statement in accordance with Rule 14a-1(l)(iv)
under the Exchange Act as to how Alden intends to vote and the reasons
therefor.  Such press release shall not exceed three sentences and forty words
and shall be subject to Section 7 (Mutual Non-Disparagement) hereof.  For the
avoidance of doubt, with the exception of the foregoing one-time statement,
Alden shall be prohibited, publicly and privately, from soliciting any proxies
or otherwise advocating against any proposal of the Company in respect of any
Equity Issuance.  In addition, as of the execution and delivery of this
Agreement, Alden hereby withdraws any and all prior demands to inspect the
Company’s books and records and waives in all respects compliance by the Company
with any applicable notice, response or other provisions of the applicable
statutes relating thereto.
6

--------------------------------------------------------------------------------

4.            No Litigation. During the Cooperation Period:
(a)            Alden covenants and agrees that it shall not, and shall not
permit any of its Representatives to, directly or indirectly, alone or in
concert with others, encourage, pursue, or assist any other person to threaten,
initiate or pursue, any lawsuit, claim or proceeding before any court
(collectively, “Legal Proceeding”) against the Company or any of its
Representatives, except for any Legal Proceeding initiated (i) to remedy a
breach of or to enforce this Agreement or (ii) to challenge any Equity Issuance
(including any Exempted Equity Issuance) or any action of the Board that Alden
believes to be motivated by entrenchment purposes, in each case, other than
Equity Issuances in which (A) at least one of the Alden Designees votes in favor
such Equity Issuance in his capacity as a member of the Board, (B) either ISS or
Glass Lewis recommends a vote in favor of such Equity Issuance (if subject to
shareholder vote), (C) Alden (in its capacity as a shareholder) votes in favor
of such Equity Issuance (if subject to shareholder vote), or (D) Alden provides
notice of its intent to exercise its Participation Right in accordance with
Section 5(c) (for the avoidance of doubt, the limitations set forth in the
foregoing (A)-(D) do not limit Alden’s rights to challenge any transaction
underlying such Equity Issuance if otherwise permitted by Section 4(a)(ii));
provided, however, that the foregoing shall not prevent Alden or its
Representatives from responding to oral questions, interrogatories, requests for
information or documents, subpoenas, civil investigative demands or similar
processes (each, a “Legal Requirement”) in connection with any Legal Proceeding
if such Legal Proceeding has not been initiated by, or on behalf of, or at the
suggestion of, Alden or any of its Representatives; provided, further, that in
the event Alden or any of its Representatives receives such Legal Requirement,
such Party shall give prompt written notice of such Legal Requirement to the
Company.
(b)            The Company covenants and agrees that it shall not, and shall not
permit any of its Representatives to, directly or indirectly, alone or in
concert with others, encourage, pursue, or assist any other person to threaten,
initiate or pursue, any Legal Proceedings against Alden or any of its
Representatives, except for any Legal Proceeding initiated solely to remedy a
breach of or to enforce this Agreement; provided, however, that the foregoing
shall not prevent the Company or any of its Representatives from responding to a
Legal Requirement in connection with any Legal Proceeding if such Legal
Proceeding has not been initiated by, or on behalf of, or at the suggestion of,
the Company or any of its Representatives; provided, further, that in the event
the Company or any of its Representatives receives such Legal Requirement, the
Company shall give prompt written notice of such Legal Requirement to Alden.
7

--------------------------------------------------------------------------------

5.            Equity Issuances.
(a)            During the Cooperation Period, the Company shall provide Alden
and its Affiliates and Associates with the opportunity to participate (the
“Participation Right”) on a pro rata basis in any Equity Issuance other than an
Exempted Equity Issuance (a “Pro Rata Equity Issuance”).  All references to
Alden in this Section 5 shall include Alden and its Affiliates and Associates. 
The term “Exempted Equity Issuance” means any Equity Issuance (i) pursuant to
any compensation plan, program, policy, contract or arrangement approved by the
Board (a “Compensation Equity Issuance”) not exceeding in the aggregate 4.5% of
the issued and outstanding shares of the Common Stock as of the date of this
Agreement (for purposes of calculating the foregoing, all Derivative Securities,
issued or granted (or to be issued or granted) in connection with any such
Exempted Equity Issuances shall be deemed to be converted or exercised into
Common Stock, and for purposes of Compensation Equity Issuances that exceed in
the aggregate 4.5% of the issued and outstanding shares of the Common Stock as
of the date of this Agreement, Alden’s Participation Right with respect to such
Equity Issuance is limited to the portion of such Equity Issuance in excess of
4.5% of the issued and outstanding shares of the Common Stock as of the date of
this Agreement), (ii) in connection with a merger or other business combination
acquisition (a “Business Combination Equity Issuance”), or (iii) to all
then-existing stockholders in connection with any stock split, stock dividend,
reclassification or recapitalization of the Company.
(b)            Before Alden may exercise the Participation Right, the Company
shall provide written notice (the “Issuance Notice”) to Alden stating (i) the
Company’s intention to effect a Pro Rata Equity Issuance; (ii) the total number
of equity securities to be issued in such Pro Rata Equity Issuance and Alden’s
pro rata portion of such securities (such pro rata portion, the “Pro Rata Equity
Securities”); and (iii) the cash price for which the Company proposes to issue
the Pro Rata Equity Securities (the “Issuance Price”).
(c)            Alden shall have 48 hours from the time of its receipt of the
Issuance Notice to give written notice to the Company of its intent to exercise
its right to acquire all or a portion of the Pro Rata Equity Securities.  If
Alden gives timely notice of its intent to acquire all or a portion of such Pro
Rata Equity Securities, then the purchase and sale of such Pro Rata Equity
Securities shall close at the same time as the Pro Rata Equity Issuance.
(d)            If Alden affirmatively declines or fails to properly exercise its
Participation Right to acquire all or a portion of the Pro Rata Equity
Securities or fails to give timely notice to the Company of its intent to
acquire all or a portion of the Pro Rata Equity Securities, the Company shall be
free to issue all or a portion of the Pro Rata Equity Securities to Third
Parties; provided, however, that such issuance shall be consummated within 30
days (or within 90 days in the event such issuance requires stockholder approval
under the NASDAQ rules) after receipt of the Issuance Notice by Alden and shall
be consummated on terms no less favorable to the Company than the terms proposed
in the Issuance Notice.  To the extent that the Equity Issuance is not
consummated within these time periods, the Company will be obligated to send a
new Issuance Notice to Alden.
(e)            Notwithstanding anything contained herein, during the Cooperation
Period, the Company may not issue or grant any Equity Issuance (including
through an Exempted Equity Issuance) with special voting or super majority
voting power.

8

--------------------------------------------------------------------------------

(f)            Notwithstanding anything to the contrary herein, if the Company
proposes to effect a Pro Rata Equity Issuance in an underwritten offering
pursuant to a registration statement that has been filed with the SEC or in a
private placement to more than one institutional investor (a “Marketed
Offering”), the following shall apply:



(i)            The Issuance Notice may (A) in lieu of providing the price at
which the Company proposes to issue the Pro Rata Equity Securities as a fixed
dollar amount, provide an estimated range of prices per share within which the
underwriter or placement agent, as the case may be, for such offering reasonably
estimates the Pro Rata Equity Securities will ultimately be priced (the
“Estimated Price”) and (B) in lieu of providing an exact number of Pro Rata
Equity Securities to be issued by the Company in such offering, provide an
estimated number the underwriter or placement agent, as the case may be, for
such offering reasonably estimates will ultimately be issued in such offering
(the “Offering Size”). If Alden desires to exercise its rights under this
Section 5(f)(i) with respect to a Marketed Offering, Alden shall be required to
make an election with respect to the purchase of up to a number of equity
securities being offered equal to its pro rata portion of the Offering Size no
later than 48 hours from the date of receipt of the Issuance Notice; provided,
however, that Alden’s obligation to purchase the number of equity securities
subject to its election shall be conditioned upon the issuance by the Company of
a number of shares of equity securities at least equal to the Offering Size and
the price per share shall be no greater than the highest price per share in the
Estimated Price. For the avoidance of doubt, the price to be paid by Alden in
any underwritten offering shall be the price to the public and not the price to
the underwriters.
(ii)            Any Issuance Notice provided by the Company to Alden in
connection with a Marketed Offering may specify a number of equity securities
that the underwriters or agents in such offering, or institutional investors,
shall be entitled to purchase upon exercise of an overallotment option, if any
(the “Overallotment Shares”). If Alden desires to exercise its rights under this
Section 5(f)(ii) with respect to Overallotment Shares, Alden shall be required
to make an election with respect to the purchase of up to its pro rata portion
of the Overallotment Shares at the same time Alden makes an election pursuant to
Section 5(f)(i).


(iii)            In the event an offering contemplated by this Section 5(f) is
consummated, Alden shall be obligated to purchase its equity securities
hereunder at the closing of such offering on the same terms and subject to the
same conditions that would be applicable to the underwriters or institutional
investors in such offering.

 
9

--------------------------------------------------------------------------------

(g)            To the extent the Company effects an Equity Issuance (including
any Compensation Equity Issuance or Business Combination Equity Issuance) which
results in an aggregate increase of 4.5% or more of the issued and outstanding
Common Stock from the amount of shares of Common Stock issued and outstanding as
of the date of this Agreement,  Alden and its Affiliates and Associates shall be
permitted to acquire additional shares of Common Stock up to the percentage of
the shares of Common Stock outstanding in the aggregate beneficially owned by
Alden immediately prior to such Equity Issuance (the “Top-Up Option”) during the
first 45 trading days in which their ability to purchase Common Stock is not
restricted by any blackout periods under the Company’s insider trading policy or
otherwise, such 45 trading day period to commence at the conclusion of such
Equity Issuance, and the Company shall take any actions that may be required in
order to permit Alden and its Affiliates and Associates to acquire such shares
of Common Stock.  With respect to a Business Combination Issuance, the 45
trading day period referred to in the previous sentence shall be replaced with a
90 day trading period.  To the extent that the Company effects (i) a Marketed
Offering (as such term is defined in Section 5(f)) or (ii) a private placement
to Third Party investors and Alden and its Affiliates and Associates do not
exercise their Participation Rights with respect to such Marketed Offering or
private placement, Alden and its Affiliates and Associates may only exercise the
Top-Up Option during the first 45 trading days in which their ability to
purchase Common Stock is not restricted by any blackout periods under the
Company’s insider trading policy or otherwise, such 45 trading day period to
commence at the conclusion of the Marketed Offering or private placement.  The
Top-Up Option may not be exercised if Alden and its Affiliates and Associates
exercised their Participation Right in connection with a Marketed Offering or a
private placement.  For purposes of calculating the 4.5% or more increase in the
issued and outstanding shares and the percentage of the shares of Common Stock
outstanding in the aggregate beneficially owned by Alden immediately after an
Equity Issuance, all Derivative Securities, issued or granted (or to be issued
or granted) in connection with any such Equity Issuances will be deemed to be
converted or exercised into Common Stock.    For purposes of calculating the
percentage of the shares of Common Stock outstanding in the aggregate
beneficially owned by Alden immediately prior to an Equity Issuance, (i) such
percentage shall be increased to offset any dilution of Alden’s beneficial
ownership resulting from prior Equity Issuances, if any (including any
Compensation Equity Issuances  or Business Combination Equity Issuances) which
do not result in an aggregate increase of 4.5% or more of the issued and
outstanding Common Stock from the amount of shares of Common Stock issued and
outstanding as of the date of this Agreement and (ii) if the Top-Up Option is
being exercised in connection with a Compensation Equity Issuance or Business
Combination Equity Issuance that exceeds 4.5% of the issued and outstanding
shares of the Common Stock as of the date of this Agreement, such percentage
shall be decreased by Alden’s pro rata portion of 4.5%.
10

--------------------------------------------------------------------------------

6.            Registration Rights.  Promptly following the execution of this
Agreement, the Company and Alden shall enter into a registration rights
agreement granting to Alden and its Affiliates and Associates customary and
reasonable registration rights with respect to shares of Common Stock
beneficially owned by Alden and its Affiliates and Associates, which shall
include customary and reasonable limitations on such registration rights.
7.            Mutual Non-Disparagement.  Subject to applicable law, each of the
Parties covenants and agrees that, during the Cooperation Period, neither it nor
any of its respective Representatives, agents, subsidiaries, affiliates,
successors, assigns, officers, key employees or directors, shall in any way make
any public statement that constitutes or would reasonably be expected to
constitute an ad hominem on or otherwise disparages, calls into disrepute or
otherwise defames or slanders the Other Party or such Other Party’s
Representatives, subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Party’s subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current director of a Party or a Party’s subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), employees, stockholders, agents, attorneys or representatives, or
any of their businesses, products or services.
11

--------------------------------------------------------------------------------

8.            Press Release and SEC Filings.
(a)            No later than one Business Day following the execution of this
Agreement, the Company and Alden shall jointly issue a mutually agreeable press
release (the “Press Release”) announcing certain terms of this Agreement in the
form attached hereto as Exhibit B.  Prior to the issuance of the Press Release
and subject to the terms of this Agreement, neither the Company (including the
Board and any committee thereof) nor Alden shall issue any press release or make
public announcement regarding this Agreement or the matters contemplated hereby
without the prior written consent of the Other Party.  During the Cooperation
Period, neither the Company nor Alden shall make any public announcement or
statement (including, without limitation, in any filing required under the
Exchange Act) concerning the subject matter of this Agreement that is
inconsistent with or contrary to the terms of this Agreement, except as required
by law or applicable stock exchange listing rules or with the prior written
consent of the Other Party and otherwise in accordance with this Agreement.
(b)            No later than two Business Days following the execution of this
Agreement, Alden shall file with the SEC an amendment to its Schedule 13D dated
December 22, 2016 in compliance with Section 13 of the Exchange Act, reporting
its entry into this Agreement, disclosing applicable items to conform to its
obligations hereunder and appending this Agreement as an exhibit thereto (the
“Schedule 13D”).  The Schedule 13D shall be consistent with the Press Release
and the terms of this Agreement.  Alden shall provide the Company and its
Representatives with a reasonable opportunity to review the Schedule 13D prior
to it being filed with the SEC and consider in good faith any comments of the
Company and its Representatives.
(c)            No later than four Business Days following the execution of this
Agreement, the Company shall file with the SEC a Current Report on Form 8-K,
reporting its entry into this Agreement and appending this Agreement and the
Press Release as an exhibit thereto (the “Form 8-K”).  The Form 8-K shall be
consistent with the Press Release and the terms of this Agreement.  The Company
shall provide Alden and its Representatives with a reasonable opportunity to
review and comment on the Form 8-K prior to the filing with the SEC and consider
in good faith any comments of Alden and its Representatives.
9.            Compliance with Securities Laws.  Alden acknowledges that the U.S.
securities laws generally prohibit any person who has received material,
non-public information concerning an issuer from purchasing or selling
securities of such issuer or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.
10.            FTC Matters.  Alden shall work in good faith with the Company
with regard to the FTC’s review of the divestiture of certain Rite Aid
Corporation (“Rite Aid”) assets to the Company (the “FTC Review”), including in
connection with any review or investigation by the FTC or any other antitrust
enforcement authority directly relating to the FTC Review, and Alden shall
promptly notify the Company of any oral or written communication it receives
from or makes to the FTC or any other antitrust enforcement authority directly
relating to the FTC Review.
12

--------------------------------------------------------------------------------

11.            Special Meetings.  If this Agreement is terminated by either
Party pursuant to Section 15(a)(ii), from and after such Termination Date, the
Company hereby agrees, notwithstanding the requirement in Section 9.5(a) of the
Company’s bylaws that a Shareholder Requested Special Meeting (as such term is
defined in the Company’s bylaws) shall be called for a date not more than 90
days after the Request Receipt Date (as such term is defined in the Company’s
bylaws), that any Shareholder Requested Special Meeting that is validly
requested by Alden pursuant to the Company’s bylaws shall be called for a date
not more than 60 days after the Request Receipt Date.  For the avoidance of
doubt, the foregoing does not in any way modify any of Alden’s obligations under
Section 9 of the Company’s bylaws in respect of validly calling a Shareholder
Requested Special Meeting.
12.            Right of First Refusal.
(a)            During the Cooperation Period, Alden hereby grants the Company an
exclusive option (the “Right of First Refusal”) to purchase any shares of Common
Stock offered by Alden that Alden proposes to transfer in a single transaction
or series of related transactions in a privately negotiated transaction equal to
5% or more of the Common Stock issued and outstanding on the date thereof (any
such proposed transfer, a “Block Sale”). A Block Sale shall not include any
transfer from Alden to an Affiliate or an Associate, and any such transfer shall
not be subject to this Section 12; provided, however, such Affiliate or
Associate shall be subject to the provisions of Section 13 (Affiliates and
Associates).
(b)            Before Alden may effect a Block Sale, Alden shall provide written
notice (the “ROFR Notice”) to the Company stating (i) Alden’s bona fide
intention to transfer such shares in a Block Sale; (ii) the number of shares to
be transferred to such transferee (the “Transfer Shares”); and (iii) the bona
fide cash price or other consideration for which Alden proposes to transfer such
shares (the “Offer Price”).
(c)            The Company shall have 48 hours from the time of its receipt of
the ROFR Notice to give written notice to Alden of its intent to exercise its
Right of First Refusal to acquire all of such Transfer Shares. If the Company
gives timely notice of its intent to exercise its Right of First Refusal to
acquire all of such Transfer Shares, then it shall have 48 hours to tender the
Offer Price for such shares to Alden.  Upon receipt of the Offer Price, Alden
shall take all actions necessary to convey title to such Transfer Shares to the
Company or its designee, and Alden shall have no further rights to such Transfer
Shares.
(d)            If the Company affirmatively declines or fails to properly
exercise its Right of First Refusal or fails to give timely notice to Alden of
its intent to exercise its Right of First Refusal, Alden shall be free to sell
all, but not less than all, of the Transfer Shares; provided, however, that such
Block Sale shall be consummated within 30 days after receipt of the ROFR Notice
by the Company and shall be consummated on terms no less favorable to Alden than
the terms proposed in the ROFR Notice. To the extent that such Block Sale is not
consummated within this time period, Alden will be obligated to send a new ROFR
Notice to the Company.
13.            Affiliates and Associates. Each Party shall cause its Affiliates
and Associates to comply with the terms of this Agreement and shall be
responsible for any breach of this Agreement by any such Affiliate or Associate.
A breach of this Agreement by an Affiliate or Associate of a Party, if such
Affiliate or Associate is not a party to this Agreement, shall be deemed to
occur if such Affiliate or Associate engages in conduct that would constitute a
breach of this Agreement if such Affiliate or Associate was a Party to the same
extent as a Party to this Agreement.
13

--------------------------------------------------------------------------------

14.            Representations and Warranties.
(a)            Alden represents and warrants that it has full power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly executed and delivered by Alden, constitutes
a valid and binding obligation and agreement of Alden and is enforceable against
Alden in accordance with its terms.  Alden represents and warrants that, as of
the date of this Agreement, Alden’s Ownership is 9,275,000 shares of the Common
Stock, Alden has voting authority over such shares, and Alden owns no Synthetic
Equity Interests or any Short Interests in the Company.  Alden represents and
warrants that it has not formed, is no member of, any group with any other
person (other than the members of the group formed pursuant to Alden’s Schedule
13D filed with the SEC) and does not act in concert with any other stockholder
of the Company.
(b)            The Company hereby represents and warrants that it has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms and that
prior to the execution of this Agreement, consistent with their fiduciary
duties, the Board approved the Alden Designees.  The Company further represents
and warrants that, as of the date of this Agreement, the Company has no
intention to effect, or seek to effect, any Equity Issuance (other than
Compensation Equity Issuances) in the time period prior to January 1, 2019.
15.            Termination.
(a)            This Agreement shall remain in effect until terminated by either
Party.  Each Party shall have the right to terminate this Agreement by giving
five Business Days’ prior written notice to the Other Party at any time
beginning as of the earlier to occur of (i) the date of termination, if any, of
that certain Asset Purchase Agreement between the Company and its wholly-owned
subsidiary, AFAE, LLC, on the one hand, and Rite Aid and Walgreens Boots
Alliance, Inc., on the other hand (including any amendments, restatements or
supplements thereto from time to time (the “APA”), or any other material
agreement involving those parties (or Affiliates, Associates or designees
thereof) that supersedes, or is deemed a substitute or replacement for, the APA
and which is entered into prior to or concurrent with the termination of the APA
and relates to the subject matter of such agreement) or (ii) February 1, 2019
(the effective date of such termination of this Agreement, the “Termination
Date”).
14

--------------------------------------------------------------------------------

(b)            In the event that Alden or the Company terminates this Agreement
in accordance with Section 15(a)(i), (i) the obligations of Alden pursuant to
Sections 2 (Voting), 3 (Standstill), 4 (No Litigation), 7 (Mutual
Non-Disparagement) and 12 (Right of First Refusal) shall continue until the date
that is 15 business days prior to the deadline for the submission of stockholder
nominations for the Company’s 2018 annual meeting of stockholders (the “2018
Annual Meeting”) (such date, the “2018 Pre-Nomination Date”) and (ii) the
obligations of the Company pursuant to Sections 1 (Board Composition and Related
Matters), 4 (No Litigation), 5 (Equity Issuances), 6 (Registration Rights) and 7
(Mutual Non-Disparagement) shall continue until the 2018 Pre-Nomination Date.
(c)            Notwithstanding anything to the contrary in this Agreement:
(i)            the obligations of Alden pursuant to Sections 2 (Voting), 3
(Standstill), 4 (No Litigation), 7 (Mutual Non-Disparagement) and 12 (Right of
First Refusal) shall terminate in the event that the Company materially breaches
its obligations pursuant to Sections 1 (Board Composition and Related Matters),
4 (No Litigation), 5 (Equity Issuances), 6 (Registration Rights), 7 (Mutual
Non-Disparagement) or 11 (Special Meetings) or the representations and
warranties in Section 14(b) of this Agreement and such breach (if capable of
being cured) has not been cured within 15 days following written notice of such
breach; provided, however, that any termination in respect of a breach of
Section 7 (Mutual Non-Disparagement) shall require a determination of a court of
competent jurisdiction that the Company has materially breached Section 7
(Mutual Non-Disparagement); provided, further, that the obligations of Alden
pursuant to Section 4 (No Litigation) shall terminate immediately in the event
that the Company materially breaches its obligations under Section 4 (No
Litigation); and
(ii)            the obligations of the Company pursuant to Section 1 (Board
Composition and Related Matters), Section 4 (No Litigation), Section 5 (Equity
Issuances), Section 6 (Registration Rights), Section 7 (Mutual
Non-Disparagement) and Section 11 (Special Meetings) shall terminate in the
event that Alden materially breaches its obligations in Section 2 (Voting),
Section 3 (Standstill), Section 4 (No Litigation), Section 7 (Mutual
Non-Disparagement), Section 10 (Regulatory Matters), Section 12 (Right of First
Refusal) or Section 20 (Confidentiality) or the representations and warranties
in Section 14(a) and such breach (if capable of being cured) has not been cured
within 15 days following written notice of such breach; provided, however, that
any termination in respect of a breach of Section 7 (Mutual Non-Disparagement)
shall require a determination of a court of competent jurisdiction that Alden
has materially breached Section 7 (Mutual Non-Disparagement); provided, further,
that the obligations of the Company pursuant to Section 4 (No Litigation) shall
terminate immediately in the event that Alden materially breaches its
obligations under Section 4 (No Litigation).
15

--------------------------------------------------------------------------------

(d)            Except as otherwise provided herein, this Agreement shall
terminate on the Termination Date, except that Section 13 (Affiliates and
Associates), Section 17 (Notices), Section 18 (Governing Law; Jurisdiction),
Section 19 (Specific Performance), Section 20 (Confidentiality), Section 21
(Certain Definitions and Interpretations) and Section 22 (Miscellaneous) shall
continue to be in effect for a period of two years following the Termination
Date, and solely in the event of a termination of this Agreement by either Party
pursuant to Section 15(a)(ii), Section 11 (Special Meetings) shall continue to
be in effect for a period until six months following the Termination Date.  Upon
the Termination Date, this Agreement shall become null and void, but no
termination shall relieve any Party from liability for any breach of this
Agreement prior to such termination.
16.            Expenses.  The Company shall reimburse Alden for its reasonable,
documented out-of-pocket fees and expenses (including legal expenses) incurred
in connection with Alden’s involvement at the Company prior to the execution of
this Agreement, including, but not limited to its Schedule 13D filings and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed $600,000 in the aggregate
17.            Notices.  All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given when delivered by hand,
with written confirmation of receipt; upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending; one day after
being sent by a nationally recognized overnight carrier to the addresses set
forth below; or when actually delivered if sent by any other method that results
in delivery, with written confirmation of receipt:
If to the Company:
 
Fred’s, Inc.
4300 New Getwell Road
Memphis, Tennessee 38118
Attention:  General Counsel
Facsimile:  901.366.6772
 
with a copy (which shall not constitute notice) to:
 
Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, NY  10103-0040
Attention:  Kai H. Liekefett, Esq., Lawrence S. Elbaum, Esq.
Facsimile:  212.237.0100
 
If to Alden:
 
Alden Global Capital LLC
885 Third Avenue
New York, New York 10022
Attention: Heath Freeman
Facsimile: 212.751.9501
 
with a copy (which shall not constitute notice) to:
 
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention:  Steve Wolosky, Esq., Andrew M. Freedman, Esq.
Facsimile:  212.451.2222


 
16

--------------------------------------------------------------------------------

18.            Governing Law; Jurisdiction.  This Agreement, and any disputes
arising out of or related to this Agreement (whether for breach of contract,
tortious conduct or otherwise), shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without reference to the
conflict of laws principles thereof that would result in the application of the
law of another jurisdiction.  Each Party hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the Other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware).  Each Party hereto
hereby irrevocably submits with regard to any such action or proceeding for
itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts.  Each Party hereto hereby irrevocably waives, and agrees not to assert
in any action or proceeding with respect to this Agreement, (a) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.
19.            Specific Performance.  Alden, on the one hand, and the Company,
on the other hand, acknowledges and agrees that irreparable injury to the Other
Party would occur in the event any provision of this Agreement were not
performed in accordance with such provision’s specific terms or were otherwise
breached or threatened to be breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages).  It is accordingly agreed that Alden, on the one hand, and
the Company, on the other hand (each, the “Moving Party”), shall each be
entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the Other Party shall not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity. 
This Section 19 shall not be the exclusive remedy for any violation of this
Agreement.
20.            Confidentiality.
(a)            For so long as at least one Alden Designee is serving as a
director on the Board, an Alden Designee, if he wishes to do so, may provide
confidential information of the Company which such Alden Designee learns in his
capacity as a director of the Company, including discussions or matters
considered in meetings of the Board or Board committees (collectively,
“Confidential Information”), to Alden and its Representatives; provided,
however, that Alden (i) shall have executed a confidentiality agreement with the
Company in the form attached as Exhibit C, (ii) shall inform any such
Representatives of the confidential nature of any such Confidential Information,
and (iii) shall instruct such Representatives to refrain from disclosing such
Confidential Information to anyone (whether to any company in which Alden has an
investment or otherwise), by any means, or otherwise from using the information
in any way other than in connection with Alden’s investment in the Company.  The
Alden Designees and Alden shall not, without the prior written consent of the
Company, otherwise disclose any Confidential Information to any other person or
entity.
(b)            For the avoidance of doubt, the obligations under this Section 20
shall be in addition to, and not in lieu of, the Alden Designees’
confidentiality obligations under Tennessee law and the articles of
incorporation, bylaws and applicable corporate governance policies of the
Company.
17

--------------------------------------------------------------------------------

21.            Certain Definitions and Interpretations.  As used in this
Agreement:  b) the terms “Affiliate” and “Associate” (and any plurals thereof)
have the meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC
under the Exchange Act and shall include all persons or entities that at any
time prior to the Termination Date become Affiliates or Associates of any person
or entity referred to in this Agreement; c) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder; d) the terms “beneficial ownership,” “group,” “person,”
“proxy,” and “solicitation” (and any plurals thereof) have the meanings ascribed
to such terms under the Exchange Act; e) the term “Derivative Security” means
any option, warrant, convertible security, stock appreciation right, or similar
right which is convertible or exercisable into Common Stock; f) the term “Equity
Issuance” means any issuance of equity securities by the Company including the
grant or issuance of any Derivative Security; g) the term “Extraordinary
Transaction” means, any equity tender offer, equity exchange offer, merger,
acquisition, business combination, or other transaction with a Third Party that,
in each case, would result in a change of control of the Company, liquidation,
dissolution or other extraordinary transaction involving a majority of its
equity securities or a majority of its assets, and, for the avoidance of doubt,
including any such transaction with a Third Party that is submitted for a vote
of the Company’s stockholders; h) the term “Business Day” means any day that is
not a Saturday, Sunday or other day on which commercial banks in the State of
Tennessee are authorized or obligated to be closed by applicable law; i) the
term “Representatives” means a person’s Affiliates and Associates under its
control and its and their respective directors, officers, employees, partners,
members, managers, consultants, legal or other advisors, agents and other
representatives; j) the term “Other Party” means i) with respect to the Company,
Alden, and ii) with respect to Alden, the Company; k) the term “SEC” means the
U.S. Securities and Exchange Commission; l) the term “Short Interests” means any
agreement, arrangement, understanding or relationship, including any repurchase
or similar so-called “stock borrowing” agreement or arrangement, engaged in,
directly or indirectly, by such person, the purpose or effect of which is to
mitigate loss to, reduce the economic risk (of ownership or otherwise) of shares
of any class or series of the Company’s equity securities by, manage the risk of
share price changes for, or increase or decrease the voting power of, such
person with respect to the shares of any class or series of the Company’s equity
securities, or which provides, directly or indirectly, the opportunity to profit
from any decrease in the price or value of the shares of any class or series of
the Company’s equity securities; m) the term “Stockholder Meeting” means each
annual or special meeting of stockholders of the Company, or any other meeting
of stockholders held in lieu thereof, and any adjournment, postponement,
reschedulings or continuations thereof; n) the term “Synthetic Equity Interests”
means any derivative, swap or other transaction or series of transactions
engaged in, directly or indirectly, by such person, the purpose or effect of
which is to give such person economic risk similar to ownership of equity
securities of any class or series of the Company, including due to the fact that
the value of such derivative, swap or other transactions are determined by
reference to the price, value or volatility of any shares of any class or series
of the Company’s equity securities, or which derivative, swap or other
transactions provide, directly or indirectly, the opportunity to profit from any
increase in the price or value of shares of any class or series of the Company’s
equity securities, without regard to whether (i) the derivative, swap or other
transactions convey any voting rights in such equity securities to such person;
(ii) the derivative, swap or other transactions are required to be, or are
capable of being, settled through delivery of such equity securities; or (iii)
such person may have entered into other transactions that hedge or mitigate the
economic effect of such derivative, swap or other transactions; and o) the term
“Third Party” refers to any person that is not a Party, a member of the Board, a
director or officer of the Company, or legal counsel to any Party.  In this
Agreement, unless a clear contrary intention appears, (i) the word “including”
(in its various forms) means “including, without limitation;” (ii) the words
“hereunder,” “hereof,” “hereto” and words of similar import are references in
this Agreement as a whole and not to any particular provision of this Agreement;
(iii) the word “or” is not exclusive; (iv) references to “Sections” in this
Agreement are references to Sections of this Agreement unless otherwise
indicated; and (v) whenever the context requires, the masculine gender shall
include the feminine and neuter genders.
18

--------------------------------------------------------------------------------

22.            Miscellaneous.
(a)            This Agreement contains the entire agreement and supersedes all
prior agreements and understandings, both written and oral, between the Parties
with respect to the subject matter hereof and thereof.
(b)            This Agreement is solely for the benefit of the Parties and is
not enforceable by any other persons.
(c)            This Agreement shall not be assignable by operation of law or
otherwise by a Party without the consent of the Other Party.  Any purported
assignment without such consent is void.  Subject to the foregoing sentence,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each Party.
(d)            Neither the failure nor any delay by a Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
(e)            If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.  It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable.  In
addition, the Parties agree to use their reasonable best efforts to agree upon
and substitute a valid and enforceable term, provision, covenant or restriction
for any of such that is held invalid, void or unenforceable by a court of
competent jurisdiction.
(f)            Any amendment or modification of the terms and conditions set
forth herein or any waiver of such terms and conditions must be agreed to in a
writing signed by each Party.
(g)            This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, shall have the same effect as physical
delivery of the paper document bearing the original signature.
 [Signature Pages Follow]
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative, as of the date
first above written.

ALDEN GLOBAL CAPITAL LLC
 
 
 
 
 
 
By:
/s/ Heath B. Freeman
 
Name:
Heath B. Freeman
 
Title:
President
 
 
 
 
 
 
 
 
 
 
STRATEGIC INVESTMENT OPPORTUNITIES LLC
 
 
 
By:
Alden Global Capital LLC
 
Investment Manager
 
 
 
 
 
 
 
By:
/s/ Heath B. Freeman
 
Name:
Heath B. Freeman
 
Title:
President
 
           
/s/ Heath B. Freeman  
  Heath B. Freeman

 
 
20

--------------------------------------------------------------------------------

 
FRED’S, INC.
By:  /s/ Michael K. Bloom
Name:         Michael K. Bloom
Title:            Chief Executive Officer

--------------------------------------------------------------------------------

Exhibit A
Resignation Letter
 
 
 

 

--------------------------------------------------------------------------------

April 21, 2017
Board of Directors
Fred’s, Inc.
4300 New Getwell Road
Memphis, Tennessee 38118
Re: Resignation
Ladies and Gentlemen:
This irrevocable resignation is delivered pursuant to that certain Cooperation
Agreement (the “Agreement”) dated as of April 21, 2017 among Fred’s, Inc. (the
“Company”) and Alden Global Capital LLC, a Delaware limited liability
corporation, Strategic Investment Opportunities LLC, a Delaware limited
liability company, and Heath B. Freeman (collectively, “Alden”). Capitalized
terms used herein but not defined shall have the meaning set forth in the
Agreement.
Effective immediately upon (i) such time as Alden’s Ownership is less than the
10% Ownership Threshold in the event Alden designates me to resign at that time,
(ii) such time as Alden’s Ownership is less than the 5% Ownership Threshold, or
(iii) the Termination Date, I hereby irrevocably resign from my position as a
director of the Board and from any and all committees of the Board on which I
serve.  I acknowledge that upon such resignation I shall have no rights to
nominate, recommend, appoint or participate in a Board vote in respect of any
replacement director.
 
Very truly yours,
 
 
 
____________________________
[●]

 
 

--------------------------------------------------------------------------------

Exhibit B
Exhibit 99.1


Fred’s Pharmacy Appoints Two New Independent Directors

Announces Cooperation Agreement with Alden Global Capital, Fred’s Largest
Shareholder

Fred’s Leadership Team Is Poised to Continue Transforming Company and Maximizing
Free Cash Flow Per Share

MEMPHIS, Tenn.--(BUSINESS WIRE)--April 24, 2017--Fred’s, Inc. (“Fred’s Pharmacy”
or the “Company”) (NASDAQ:FRED) today announced that it has appointed Steven B.
Rossi, Chief Executive Officer of Digital First Media, and Timothy A. Barton,
former CEO of Freightquote.com, which he founded in 1998, to its Board of
Directors, effective immediately.

Today’s announcement follows the recent additions of Linda Longo-Kazanova,
Christopher W. Bodine, Peter J. Bocian and Michael K. Bloom, Chief Executive
Officer, to the Fred’s Pharmacy Board. As a result of these announcements,
following the conclusion of the 2017 Annual Meeting of Shareholders the newly
reconstituted Board will be comprised of 9 directors, 8 of whom are independent
and all of whom have track records of delivering shareholder value.

Mr. Rossi and Mr. Barton have been added to the Fred’s Pharmacy Board in
connection with a Cooperation Agreement between Alden Global Capital LLC
(“Alden”), the Company’s largest shareholder, and Fred’s Pharmacy. The
Cooperation Agreement contains terms regarding the parties working together for
the long-term success of Fred’s Pharmacy.

“We are excited to welcome Steve and Tim to the Fred’s Pharmacy Board of
Directors,” said Thomas H. Tashjian, Chairman of the Board. “They add strong
business, financial and operational expertise, and their perspectives will be
instrumental as we continue the transformation of Fred’s Pharmacy. This includes
moving expeditiously to complete the transaction with Walgreens and Rite Aid,
pending approval by the Federal Trade Commission, which would make Fred’s
Pharmacy the third largest drugstore chain in the nation. We look forward to
continuing to work constructively with Alden and all of our shareholders as we
focus on executing our strategic plan and delivering value for all Fred’s
Pharmacy stakeholders.”

Mr. Bloom said, “I am thrilled to work with Steve, Tim, Alden and the entire
Fred’s Pharmacy Board to capture the numerous value-creating opportunities that
lie ahead for the Company. I am confident we have the right team in place to
advance our new healthcare-focused strategy and drive returns for our
shareholders while delivering on our mission to improve the lives of our
patients and customers.”

Heath Freeman, President of Alden, commented, “I am pleased with today’s
announcement and expect that Tim and Steve will immediately impact and
contribute to the Fred’s Board. I, and the rest of the Alden team, look forward
to working with Fred’s as we all continue to support and strengthen Fred’s
business. Over the past few months, our team has spent considerable time with
the Fred’s Pharmacy team. Having seen first-hand the progress that Mike Bloom
and his team have made on the execution of the Company’s healthcare strategy, I
have great confidence in the future of the business. With the right focus,
Fred’s can generate significant free cash flow per share at the existing
business; the pending Rite Aid transaction will provide extraordinary growth to
Fred’s business and free cash flow.”

--------------------------------------------------------------------------------

“Fred’s Pharmacy is executing on a transformation plan that is gaining
momentum,” said Mr. Rossi. “I look forward to helping Fred’s Pharmacy with its
compelling opportunities ahead.”

“I am honored to join the talented individuals on the Fred’s Pharmacy Board,”
said Mr. Barton. “With its focused mission and first-class management team, I am
confident the Company has a bright future.”

Under the terms of the Cooperation Agreement, Alden is subject to certain
customary standstill and other provisions. The complete agreement between Fred’s
Pharmacy and Alden will be included as an exhibit to a Current Report on Form
8-K, which will be filed with the Securities and Exchange Commission.

Evercore is serving as financial advisor to Fred’s. Vinson & Elkins LLP and
Baker Donelson Bearman Caldwell & Berkowitz P.C. are serving as legal advisors
to Fred’s. Olshan Frome Wolosky LLP is serving as Alden’s legal advisor.

Steven B. Rossi

Steve Rossi brings to the Fred’s Pharmacy Board extensive financial and
operations experience. Mr. Rossi is the Chief Executive Officer of Digital First
Media, which has more than 300 print and digital products serving over 45
million Americans each month. He previously served as the company’s Chief
Operating Officer. Prior to joining the company, Mr. Rossi held several
successive management positions over 19 years with Knight Ridder Inc., including
Chief Financial Officer, Senior Vice President of Operations and President of
the Newspaper Division.

Timothy A. Barton

Tim Barton joins the Board with a substantial business and technology background
and with experience in growing successful companies. Mr. Barton founded
Freightquote in 1998, growing it into the largest online freight shipping
provider in the United States with $600 million in annual revenue. Mr. Barton
served as Chairman and CEO until the company’s sale to C.H. Robinson Worldwide
in 2015. Prior to founding Freightquote.com, Mr. Barton was the Co-Founder and
President of UWI Association Programs, which grew into Network Long Distance
before being acquired by IXC Communications/Broadwing in 1998.

About Alden Global Capital LLC

Alden is a New York based investment firm focused on deep value, catalyst driven
investing.

About Fred's Pharmacy

Tracing its history back to an original store in Coldwater, Mississippi, opened
in 1947, today Fred’s Pharmacy is headquartered in Memphis, Tennessee, and
operates 601 pharmacy and general merchandise stores and three specialty
pharmacy-only locations, including 14 franchised Fred’s Pharmacy locations. With
a unique store format and strategy that combines the best elements of a
healthcare-focused drug store with a value-focused retailer, Fred’s Pharmacy
stores offer more than 12,000 frequently purchased items that address the
healthcare and everyday needs of its customers and patients. This includes
nationally recognized brands, proprietary Fred’s Pharmacy label products, and a
full range of value-priced selections. The company has two distribution centers,
one in Memphis, Tennessee, and Dublin, Georgia.

--------------------------------------------------------------------------------

As previously announced, on December 20, 2016, Fred's Pharmacy announced that it
signed an agreement with Walgreens Boots Alliance, Inc. (NASDAQ: WBA) and Rite
Aid Corporation (NYSE: RAD) to purchase 865 stores and certain assets related to
store operations located across the eastern and western United States for $950
million in cash. Closing of the transaction is conditioned on the completion of
Walgreens Boots Alliance's proposed acquisition of Rite Aid, approval by the
Federal Trade Commission, as well as customary regulatory approvals and closing
conditions.

For more information about the Company, visit Fred's website at
www.fredsinc.com.

Forward Looking Statements

Comments in this news release that are not historical facts are forward-looking
statements that involve risks and uncertainties that could cause actual results
to differ materially from those projected in the forward-looking statements. A
reader can identify forward-looking statements because they are not limited to
historical facts or they use such words as "outlook," "guidance," "may,"
"should," "could," "believe," "anticipate," "plan," "expect," "estimate,"
"forecast," "goal," "intend," "committed," "continue," or "will likely result"
and similar expressions that concern the Company's strategy, plans, intentions
or beliefs about future occurrences or results. These risks and uncertainties
include, but are not limited to, those associated with the Company's announced
strategic plan, the success of announced acquisition activities and future
growth trends in businesses acquired; general economic trends; risks related to
the possibility that the transactions may not close, including because one or
more closing conditions to the transactions, including certain regulatory
approvals, may not be satisfied or waived, on a timely basis or otherwise,
including that a governmental entity may prohibit, delay or refuse to grant
approval for the consummation of the transactions, or may require conditions,
limitations or restrictions in connection with such approvals; the risk that the
businesses and acquired stores, as applicable, will not be integrated
successfully; the risk of litigation and/or regulatory actions related to the
proposed transaction; changes in consumer demand or purchase patterns; delays or
interruptions in the flow of merchandise between the Company's distribution
centers and its stores or between the Company's suppliers and same; a disruption
in the Company's data processing services; cyber-security threats; costs and
delays in acquiring or developing new store sites; and the factors listed under
"Risk Factors" in the Company's most recent Annual Report on Form 10-K and any
subsequent quarterly filings on Form 10-Q filed with the Securities and Exchange
Commission. Forward-looking statements speak only as of the date made. The
Company undertakes no obligation to release revisions to these forward-looking
statements to reflect events or circumstances after the date hereof or to
reflect the occurrence of unforeseen events, except as required to be reported
under the rules and regulations of the Securities and Exchange Commission.



CONTACT:
Fred's Pharmacy
Rick Hans, 901-362-3733, Ext. 2232
Executive Vice President, Chief Financial Officer and Secretary
or
Joele Frank , Wilkinson Brimmer Katcher
Ed Trissel / Steve Frankel / Dan Moore
212-355-4449 

--------------------------------------------------------------------------------

Exhibit C
Execution Version
Fred’s, Inc.
4300 New Getwell Road
Memphis, Tennessee 38118
April 21, 2017


BY ELECTRONIC MAIL


Alden Global Capital LLC
885 Third Avenue, 34th Floor
New York, New York 10022
Attention: Heath Freeman
 
Re:  Confidentiality Agreement
 
Ladies and Gentlemen:
 
This letter agreement shall become effective upon the appointment of one or more
Alden Designees to the Board of Directors (the “Board”) of Fred’s, Inc. (the
“Company”) pursuant to the Cooperation Agreement, dated as of the date hereof
(the “Cooperation Agreement”), between the Company, on the one hand, and Alden
Global Capital LLC, a Delaware limited liability company, Strategic Investment
Opportunities LLC, a Delaware limited liability company, and Heath B. Freeman
(collectively, “you”), on the other hand. Capitalized terms used and not
otherwise defined herein have the meanings given to such terms in the
Cooperation Agreement.
 
 
1.
Upon the terms of, and subject to the conditions in, this letter agreement, you
and your Representatives, may receive certain information about the Company and
its Affiliates from one or more Alden Designees or their Replacement Designees
(collectively, the “Investor Directors”) in accordance with the Cooperation
Agreement  that is confidential and proprietary, the disclosure of which could
harm the Company and its Affiliates. You understand and agree that the Investor
Directors shall be subject in all cases to their fiduciary duties to the Company
and its stockholders. It is understood and agreed that the Investor Directors
shall not disclose to you or your Representatives (A) any confidential or
proprietary information of any third party in the possession of the Company or
any of its Affiliates that the Company or any of its Affiliates is prohibited
from disclosing pursuant to a contractual or other legal obligation or duty of
confidentiality that is either (a) identified as such to the Investor Directors
by or on advice of legal counsel or the Company or (b) as to which it is
reasonably apparent that the Company or any of its Affiliates is prohibited from
disclosing pursuant to any contractual or other legal obligation or duty of
confidentiality; provided, however, that, at the request of any Investor
Director, the Company shall use commercially reasonable efforts to obtain a
waiver or consent from any such third party to permit such Investor Director to
share such information with you and your Representatives pursuant to the terms
of this letter agreement; and (B) any legal advice or information that may be
protected by the Company’s or any of its Affiliates’ attorney-client privilege
or attorney work-product privilege (both with respect to internal or external
legal counsel).

--------------------------------------------------------------------------------

2.
As a condition to your or any of your Representatives being furnished such
information, you agree to treat, and to cause your Representatives to treat, any
information, whether written or oral, concerning the Company or any of its
Affiliates that is furnished to you or your Representatives by or on behalf of
any Investor Director, the Company or its Representatives (herein collectively
referred to as the “Confidential Information”) in accordance with the provisions
of this letter agreement, and to take or abstain from taking, and to cause your
Representatives to take or abstain from taking, certain other actions as set
forth herein. The term “Confidential Information” includes, without limitation,
all notes, analyses, data or other documents furnished to you or your
Representatives or prepared by you or your Representatives to the extent such
materials reflect or are based upon, in whole or in part, the Confidential
Information. The term “Confidential Information” does not include information
that (a) was within your or any of your Representatives’ possession on a
nonconfidential basis prior to it being furnished to you by the Company or its
Representatives; (b) is or becomes available to you or your Representatives on a
nonconfidential basis from a source other than the Company or its
Representatives, provided that such source is not known by you or your
Representatives to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation to, the Company or any of its
Affiliates that prohibits such disclosure; (c) is or becomes generally available
to the public other than as a result of a disclosure by you or your
Representatives in violation of this letter agreement; or (d) has been or is
independently developed by you or your Representatives without the use of the
Confidential Information or in violation of the terms of this letter agreement.
For purposes of this letter agreement, the term “Representatives” shall have the
meaning ascribed to such term in the Cooperation Agreement.
 
 
3.
You hereby agree that you shall keep the Confidential Information confidential
and shall use the Confidential Information solely for the purpose of monitoring
and evaluating your investment in the Company; provided, however, that you may
disclose the Confidential Information (a) to any of your Representatives who
need to know such information for the purpose of monitoring and evaluating your
investment in the Company, (b) in accordance with paragraph 3 of this letter
agreement, or (c) as the Company may otherwise consent in writing. Any such
Representative shall (i) be informed by you of the confidential nature of the
Confidential Information, (ii) agree to keep the Confidential Information
strictly confidential, and (iii) be advised of the terms of this letter
agreement. You agree to be responsible for any breaches of any of the provisions
of this letter agreement by any of your Representatives as if they were party
hereto (it being understood that such responsibility shall be in addition to and
not by way of limitation of any right or remedy the Company may have against
your Representatives with respect to such breach).
 
 
4.
You hereby acknowledge that you and your Representatives are aware that the
Confidential Information may contain material, non-public information concerning
the Company, and that the U.S. securities laws restrict any person who has
material, non-public information concerning an issuer from purchasing or selling
securities of such issuer or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities, and further acknowledge
your obligations and those of your Representatives (as applicable) under Section
7 of the Cooperation Agreement.

2

--------------------------------------------------------------------------------

5.
Notwithstanding anything to the contrary provided in this letter agreement, in
the event you or any of your Representatives receive a request or are required
by deposition, interrogatory, request for documents, subpoena, court order,
similar judicial process, civil investigative demand or similar process or
pursuant to a formal request from a regulatory examiner (any such requested or
required disclosure, an “External Demand”) or are otherwise required pursuant to
applicable law, regulation or the rules of any national securities exchange (as
determined based on advice of outside legal counsel) to disclose all or any part
of the Confidential Information, you agree, and you agree to cause your
Representatives, to the extent permitted by applicable law, to (a) promptly
notify the Company of the existence, terms and circumstances surrounding such
External Demand or other requirement and (b) in the case of any External Demand,
cooperate with the Company, at the Company’s reasonable request and sole
expense, in seeking a protective order or other appropriate remedy to the extent
available under the circumstances. In the event that such protective order or
other remedy is not obtained or not available or that the Company waives
compliance with the provisions hereof, (i) you or your Representatives, as the
case may be, may disclose only that portion of the Confidential Information
which you or your Representatives are advised by outside legal counsel is
legally required to be disclosed, and you or your Representatives shall inform
the recipient of such Confidential Information of the existence of this letter
agreement and the confidential nature of such Confidential Information and
exercise reasonable efforts to obtain assurance that confidential treatment will
be accorded, and (ii) you and your Representatives shall not be liable for such
disclosure, unless such disclosure was caused by or resulted from a previous
disclosure by you or your Representatives in violation of this letter agreement.
For the avoidance of doubt, it is understood and agreed that there shall be no
“applicable law,” “regulation” or “rule” requiring you or your Representatives
to disclose any Confidential Information solely by virtue of the fact that,
absent such disclosure, you or your Representatives would be prohibited from
purchasing, selling or engaging in derivative or other voluntary transactions
with respect to the securities of the Company or you or your Representatives
would be unable to file any proxy materials or tender or exchange offer
materials in compliance with Section 14 of the Exchange Act or the rules
promulgated thereunder.
 
 
6.
Upon the Company’s written demand following the termination of this letter
agreement in accordance with its terms, you and your Representatives shall
either promptly (at your option) (a) destroy the Confidential Information and
any copies thereof, or (b) return to the Company all Confidential Information
and any copies thereof, and, in either case, confirm in writing to the Company
that all such material has been destroyed or returned, as applicable, in
compliance with this letter agreement; provided, however, that you and your
Representatives shall be permitted to retain Confidential Information to the
extent necessary to comply with applicable law, professional standards or such
person’s document retention policies of general application, or to the extent
disclosed pursuant to an External Demand. Notwithstanding the destruction or
return of Confidential Information, you and your Representatives shall continue
to be bound by the obligations contained herein with respect to any Confidential
Information retained by you or your Representatives for such period of time as
you and such Representatives retain such Confidential Information until such
Confidential Information is returned or destroyed or no longer constitutes
Confidential Information pursuant to the terms hereof.

3

--------------------------------------------------------------------------------

7.
You acknowledge and agree that money damages would not be a sufficient remedy
for any breach (or threatened breach) of this letter agreement by you or your
Representatives and that the Company shall be entitled to equitable relief,
including injunction and specific performance, as a remedy for any such breach
(or threatened breach), without proof of damages, and you further agree to
waive, and use your reasonable best efforts to cause your Representatives to
waive any requirement for the securing or posting of any bond in connection with
any such remedy. Such remedies shall not be the exclusive remedies for a breach
of this letter agreement, but will be in addition to all other remedies
available at law or in equity.
 
 
8.
You agree that (a) none of the Company or its Representatives shall have any
liability to you or any of your Representatives resulting from the selection,
use or content of the Confidential Information by you or your Representatives
and (b) none of the Company or its Representatives makes any representation or
warranty, express or implied, as to the accuracy or completeness of any
Confidential Information. This letter agreement shall not create any obligation
on the part of the Company or its Representatives to provide you or your
Representatives with any Confidential Information, nor shall it entitle you or
your Representatives (other than any Investor Director in his capacity as a
director of the Company) to participate in any meeting of the Board or any
committee thereof. All Confidential Information shall remain the property of the
Company and its Affiliates. Neither you nor any of your Representatives shall by
virtue of any disclosure of and/or your or their use of any Confidential
Information acquire any rights with respect thereto, all of which rights shall
remain exclusively with the Company and its Affiliates.  You and your
Representatives shall not initiate contact with any officer or employee of the
Company other than as permitted by the terms of the Cooperation Agreement,
unless otherwise approved in writing by the Company, in each case, concerning
Confidential Information; provided, however, the restrictions set forth in this
sentence shall not apply to the Investor Director or any officer or employee of
the Company who is also serving as a director; provided further, the
restrictions set forth in this sentence shall not apply to communicaitons or
contacts between Alden and the General Counsel pursuant to Section 9 below or
relating to notices required or permitted under the Cooperaiton Agreement.
 
 
9.
From time to time prior to the termination of this letter agreement, Alden shall
be entitled to request, by written notice to the Company’s General Counsel, that
the Company confirm whether or not members of the Board are then permitted to
purchase or sell securities of the Company pursuant to the Company’s insider
trading policy, in which case the Company will promptly inform Alden whether or
not such members are then so permitted to purchase or sell such securities
pursuant to the Company’s insider trading policy.
 
 
10.
No failure or delay by any party or any of its Representatives in exercising any
right, power or privilege under this letter agreement shall operate as a waiver
thereof, and no modification hereof shall be effective, unless in writing and
signed by the parties hereto.
 
 
11.
The illegality, invalidity or unenforceability of any provision hereof under the
laws of any jurisdiction shall not affect its legality, validity or
enforceability under the laws of any other jurisdiction, nor the legality,
validity or enforceability of any other provision.

4

--------------------------------------------------------------------------------

12.
This letter agreement, and any disputes arising out of or related to this letter
agreement (whether for breach of contract, tortious conduct or otherwise), shall
be governed by and construed and enforced in accordance with the laws of the
State of Delaware without reference to the conflict of laws principles thereof
that would result in the application of the law of another jurisdiction. Each
party hereto irrevocably agrees that any legal action or proceeding with respect
to this letter agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this letter
agreement and the rights and obligations arising hereunder brought by the Other
Party or its successors or assigns, shall be brought and determined exclusively
in the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware).  Each party hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this letter agreement in any court
other than the aforesaid courts.  Each party hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this letter
agreement, (a) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (b) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by applicable
legal requirements, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this letter agreement, or the subject matter
hereof, may not be enforced in or by such courts. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or related to this agreement.
 
 
13.
This letter agreement and the Cooperation Agreement (including the exhibits
thereto) constitute the only agreement between the parties hereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written. This
letter agreement may be amended only by an agreement in writing executed by the
parties hereto.
 
 
14.
This letter agreement may be executed in separate counterparts (including by
fax, .jpeg, .gif, .bmp and .pdf), each of which when so executed shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
 
 
15.
Except as otherwise set forth herein, this letter agreement and the obligations
and restrictions hereunder shall terminate eighteen months from the date on
which the last Investor Director appointed or elected to the Board pursuant to
the Cooperation Agreement ceases to be a director of the Company; provided that
you and your Representatives shall maintain in accordance with the
confidentiality obligations set forth herein any Confidential Information
constituting trade secrets for such longer time as such information constitutes
a trade secret of the Company or any of its Affiliates under applicable law; and
provided further that any liability for breach of this letter agreement prior to
such termination shall survive such termination.

5

--------------------------------------------------------------------------------

16.
Each party to this letter agreement acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this letter agreement, and that it has executed this letter
agreement with the advice of such counsel. Each party and its counsel cooperated
and participated in the drafting and preparation of this letter agreement and
the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties hereto shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this letter agreement against any
party that drafted or prepared it is of no application and is hereby expressly
waived by each of the parties hereto, and any controversy over interpretations
of this agreement shall be decided without regards to events of drafting or
preparation.

 
[Signature Pages Follow]
6

--------------------------------------------------------------------------------

 
Very truly yours,
 
 
 
 
 
 
FRED’S, INC.
 
 
 
 
 
       
 
By:
 
 
 
Name:
Michael K. Bloom
 
 
Title:
Chief Executive Officer
 

 
 
Signature Page to Confidentiality Agreement

--------------------------------------------------------------------------------

Confirmed and Agreed to:
 
 
 
ALDEN GLOBAL CAPITAL LLC
 
 
 
 
 
 
By:
 
 
Name:
Heath B. Freeman
 
Title:
President
 
 
 
 
 
 
 
 
 
 
STRATEGIC INVESTMENT OPPORTUNITIES LLC
 
 
 
By:
Alden Global Capital LLC
 
Investment Manager
 
 
 
 
 
 
 
By:
 
 
Name:
Heath B. Freeman
 
Title:
President
 
            HEATH B. FREEMAN             Heath B. Freeman

 
 
Signature Page to Confidentiality Agreement
 